PER CURIAM.
We reverse that portion of the final judgment of dissolution ordering the former husband to provide life insurance as it is not supported by the record.
Before a party who is ordered to pay alimony may be required to purchase or maintain a life insurance policy or a bond, there must be evidence presented as to cost, availability, and financial impact upon the payor spouse. Rykiel v. Rykiel, 795 So.2d 90, 92 (Fla. 5th DCA 2000). In the instant case, the motion to obtain life insurance or post bond came after the evi-dentiary hearing. There is no indication that a hearing was held or that evidence was ever received on the motion. In sum, there is no record support for the former husband’s ability to afford the insurance or the cost of the policy. We, therefore, reverse as to this issue and remand for further proceedings. See Longo v. Longo, 533 So.2d 791, 795 (Fla. 4th DCA 1988). In all other respects, we find no reversible error or abuse of discretion and affirm.
STONE, SHAHOOD, and TAYLOR, JJ., concur.